Citation Nr: 1326879	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1975.   The Veteran died in April 2010.  The appellant is the custodian of the deceased Veteran's minor child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim was subsequently transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the appellant perfected her appeal to the Board with a timely filed VA Form 9, Appeal to Board of Veterans' Appeals.  The appellant indicated on the Form that she did not desire a Board hearing in connection with the claim for death pension benefits for her minor child.  Conversely, in the appellant's January 2011, Notice of Disagreement (NOD), she requested "a hearing with the [B]oard."  See Appellant's NOD, January 2011.  

Additionally, in February 2011, the Atlanta RO scheduled the appellant for a hearing before a Decision Review Officer (DRO).  Prior to the hearing date, the appellant notified the RO that she would be unable to attend the hearing due to transportation issues and requested that the hearing be rescheduled for sometime in May 2011.  See Report of General Information, April 2011.  In May 2011, the Atlanta RO notified the appellant that her hearing before the DRO had been rescheduled for September 2011.  The appellant did not appear at the September 2011 hearing.  Approximately a week after the scheduled September 2011 hearing, the Atlanta RO received a handwritten letter from the appellant, notifying them that she was sorry she missed her scheduled "appointment" as she did not have transportation.  See Appellant's Letter, September 2011.  The appellant requested that another "appointment" be scheduled, possibly closer to her home as she does not have a car.  Id.

The appellant has a right to a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 3.103(c), 20.700 (2012).  In her January 2011 NOD, the appellant requested a Board hearing.  Additionally, in the appellant's September 2011 letter to the RO, she requested that her DRO hearing be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1. Clarify whether or not the appellant would like a DRO
hearing and/or a Board hearing.

2. If the appellant confirms her request for a DRO 
hearing, schedule the DRO hearing at the RO.  Subject to available resources, schedule the DRO hearing at a location closer to the appellant's home.

3. After conducting the DRO hearing, or if such is 
cancelled, withdrawn, or the appellant fails to report without good cause to reschedule, review the claims file and perform any additional development indicated.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant the requisite period of time to respond.

4. After completion of the above, if the appellant
confirms her request for a Board hearing, schedule the appellant for a Board hearing before a Veterans Law  Judge, following the usual procedures under 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.703, 20.704.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


